DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set September 13, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-6, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2014/0239823 A1) in view of and LEE et al (US 2014/0176399 A1).
As to claim 1: Ahn discloses a display device (Figs. 1-4, “a display device 1”; Abstract, ¶0039) comprising: 
a base substrate including a pixel area and a peripheral area that surrounds the pixel area (Figs. 1-4, “a base substrate 10” including “a pixel area 12” and “a peripheral area 14” that surrounds the pixel area; ¶0039-0040); 
a pixel array comprising a plurality of pixels and disposed in the pixel area, each of the plurality of pixels includes an organic light-emitting diode (Figs. 1-4, a pixel array comprising “a plurality of pixels P” and disposed in the pixel area, each of the plurality of pixels includes an organic light-emitting diode; ¶0039-0040, 0063-0067);
 contacts the first lower power voltage line; and the first upper power voltage line 110 extends along the peripheral area parallel to the first lower power line in a first direction; ¶0039-0062, (see Fig. 2 below)); and 
a second power voltage wiring disposed in the peripheral area and including a second lower power voltage line and a second upper power voltage line, wherein the second upper power voltage line is coupled the second lower power voltage line, contacts the second lower power voltage line, and extends along the peripheral area parallel to the second lower power voltage line in the first direction (Fig. 2, “a second power voltage wiring ELVDD1” disposed in the peripheral area 14 and including “a second lower power voltage line” and “a second upper power voltage line 20, wherein the second upper power voltage line 20 is coupled the second lower power voltage line, contacts the second lower power voltage line, and extends along the peripheral area 14 parallel to the second lower power voltage line in the first direction; ¶0039-0062), 
wherein the first power voltage wiring is electrically connected to each of the plurality of pixels via one or more signal wirings and provides a first voltage to an electrode of the organic light-emitting diode of each of the plurality of pixels (Figs. 2-4 
wherein the first upper power voltage line and the second lower power voltage line are Page 2 of 17Appl. No. 16/377,255disposed in different layers (Fig. 2 shows the first upper power voltage line 110 and the second lower power voltage line are Page 2 of 17Appl. No. 16/377,255disposed in different layers; ¶0039-0062) and the first upper power voltage line has a shape that expands in a second direction toward the pixel area in a plan view (Fig. 2 shows the first upper power voltage line 111b has a shape that expands in a second direction toward the pixel in a plan view; ¶0039-0062), 
wherein the first lower power voltage line, the first upper power voltage line, the second lower power voltage line, and the second upper power voltage line are spaced apart from the pixel area in a same direction (Fig. 2 shows the first lower power voltage line, the first upper power voltage line 110, the second lower power voltage line, and the second upper power voltage line 20 are spaced apart from the pixel area in a same direction; ¶0039-0062),

Ahn does not expressly show the first upper power voltage line is disposed on the first lower power voltage line and the second upper power voltage line is disposed on the second lower power voltage line, wherein the first upper power voltage line covers a gap between the first lower power voltage line and the second lower power voltage line in a plan view, wherein the first upper power voltage line and the second lower power voltage line are disposed in different layers, the first upper power voltage line overlaps the second lower power voltage line in a plan view, the first upper power voltage line is spaced apart from the second upper power voltage line in the second direction, and wherein the first upper power voltage line covers a gap between the first lower power voltage line and the second lower power voltage line in a plan view. However, it is well known in the art, two power voltage lines are electrically connected to each other through a contact hole and the upper power voltage line is disposed on the lower power voltage line. For example, Lee teaches a display device comprises a first upper power voltage line is disposed on a first lower power voltage line and a second upper power voltage line is disposed on a second lower power voltage line in a peripheral area, wherein the first upper power voltage line covers a gap between the first lower power voltage line and the second lower power voltage line in a plan view, 

    PNG
    media_image1.png
    721
    810
    media_image1.png
    Greyscale

As to claim 2: Claim 2 is a dependent claim of claim 1. The prior art Lee further discloses claim limitation of the second power voltage wiring is disposed between the first power voltage wiring and the pixel area (Figs. 3, 4A show the second power voltage wiring VDDHL1 is disposed between the first power voltage wiring VSSHL1 and the pixel area 230). In addition, the same motivation is used as the rejection of claim 2.
As to claim 6: Ahn discloses the electrode of the organic light-emitting diode extends from the pixel area to the peripheral area and contacts the first upper power voltage line (Figs. 2-4 show the electrode of the organic light-emitting diode extends from the pixel area to the peripheral area and contacts the first upper power voltage line).  
As to claim 12: Claim 12 is a dependent claim of claim 1. The prior art Lee further discloses claim limitation of a first via insulation layer partially covering the first lower power voltage line and the second lower power voltage line (Fig. 4-5, “a first via insulation layer 217” partially covering the first lower power voltage line VSSL and the second lower power voltage line VDDL). In addition, the same motivation is used as the rejection of claim 12.  
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior art Lee further discloses claim limitation of the first via insulation layer includes one or more contact holes, and the first upper power voltage line is connected to the first lower power voltage line through the one or more contact holes of the first via insulation layer (Figs. 3-5, the first via insulation layer includes “one or more contact holes CONT4-CNT7”, and the first upper power voltage line PE4 is connected to the first lower power 
As to claim 14: Claim 14 is a dependent claim of claim 12. The prior art Lee further discloses claim limitation of the first via insulation layer includes one or more contact holes, and the second upper power voltage line is connected to the second lower power voltage line through one or more contact holes of the first via insulation layer (Figs. 3-4, the second upper power voltage line VDDVL1 is connected to the second lower power voltage line VDDL through one or more contact holes CNT1 of the first via insulation layer 217). In addition, the same motivation is used as the rejection of claim 14. 
As to claim 15: Claim 15 is a dependent claim of claim 1. The prior art Lee further discloses claim limitation of a thin film encapsulation layer covering the pixel array and extending to the peripheral area (Figs. 4-6, “a thin film encapsulation layer 300” covering the pixel array DA and extending to the peripheral area NDA). In addition, the same motivation is used as the rejection of claim 15.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2014/0239823 A1) in view of LEE et al (US 2014/0176399 A1) as applied to claim 1 above.
As to claim 4: Ahn and Lee do not expressly disclose a width of the first upper power voltage line is greater than a width of the first lower power voltage line, and a width of the second upper power voltage line is smaller than a width of the second lower power voltage line. However, Lee teaches a width of the first power voltage line and a .

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0239823 A1) in view of LEE et al (US 2014/0176399 A1), hereinafter Ahns as applied to claim 1 above, and further in view of Murade (US 2007/0045626 A1).
As to claim 7: Ahns does not expressly disclose comprising a fan-out wiring overlapping the first power voltage wiring and the second power voltage wiring. However, Murade teaches a display device comprises a pixel area and a peripheral area surrounding the pixel area (Fig. 1, a display device comprises “a pixel area 10a” and "a peripheral area" surrounding the pixel area; Abstract, ¶0064), a fan-out 
As to claim 8: Claim 8 is a dependent claim of claim 7. The prior art Murade further discloses claim limitation of the Page 3 of 17Appl. No. 16/377,255fan-out wiring is disposed under the power voltage wiring (Fig. 10, “a fan-out wiring 91” is disposed under the power voltage wiring 95 in the peripheral area). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahns to have the Page 3 of 17Appl. No. 16/377,255fan-out wiring is disposed under the both the first power voltage wiring and the second power voltage wiring, such that the fan-out wiring is disposed under the both the first power voltage wiring and the second power voltage wiring as taught by Murade. In addition, the same motivation is used as the rejection of claim 8.   
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior arts Lee and  Murade further disclose claim limitation of the fan-out wiring includes a plurality of lines spaced apart from each other (Murade: Fig. 10, the fan-out wiring includes a plurality of lines spaced apart from each other), wherein at least a portion of the fan-out wiring overlaps a gap between the first lower power voltage line and the second lower power 
As to claim 10: Claim 10 is a dependent claim of claim 7. The prior arts Lee and  Murade further disclose claim limitation of a touch screen structure disposed in the pixel area and the peripheral area to overlap the fan-out wiring (Lee: Fig. 4A, “a touch screen structure 300” disposed in the pixel area and the peripheral area; Murade: Fig. 10, the fan-out wiring in the peripheral area). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Claim 11 is a dependent claim of claim 7. The prior art Murade further disclose claim limitation of the fan-out wiring is configured to transfer a data signal to the pixel array (Figs. 7-20, the fan-out wiring 91 is configured to transfer a data signal to the pixel array; ¶0109). In addition, the same motivation is used as the rejection of claim 11.  

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0239823 A1) in view of LEE et al (US 2014/0176399 A1), hereinafter Ahns as applied to claim 1 above, and further in view of Kim (US 2015/0228927 A1).
As to claim 16: Ahns does not expressly disclose the thin film encapsulation layer includes at least one organic layer and at least one inorganic layer. However, Kim teaches an organic display device comprises an encapsulation layer includes at least one organic layer and at least one inorganic layer (Fig. 1, “an organic display device 100” comprises “a thin film encapsulation layer 160 includes “at least one organic layer 162” and “at least one inorganic layer 164”; ¶0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahns to substitute a thin film encapsulation layer that includes at least one organic layer and at least one inorganic layer stacked each other for replacing the thin film encapsulation layer, the result of the substitution is predictable that the thin film encapsulation layer includes at least one organic layer and at least one inorganic layer as taught by Kim. The motivation would have been in order to form an encapsulation layer by alternately laminating organic layers and inorganic layers (Kim: ¶0018). 
As to claim 17: Claim 17 is a dependent claim of claim 16. The prior art Kim further disclose claim limitation of at least one dam structure disposed in the peripheral area (Fig. 1, “at least one dam structure 182” disposed in the peripheral area II). The motivation would have been in order to prevent a leakage of the first organic layer and the second organic layer (Kim: ¶0052).
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior art Kim further discloses claim limitation of at least one valley structure disposed between the at least one dam structure and the pixel area (Fig. 1 shows at least one valley structure disposed between the at least one dam structure 182 and the pixel area I). In addition, the same motivation is used as the rejection of claim 18.
As to claim 19: Claim 19 is a dependent claim of claim 18. The prior art Kim further discloses claim limitation of the electrode of the organic light-emitting diode is disposed in the pixel area and the peripheral area, extends along a side surface and an upper surface of the at least one valley structure in the peripheral area, and contacts the first upper power voltage line (Fig. 1, “an electrode 126” of “an organic light-emitting diode 120” is disposed in the pixel area I and the peripheral area II, extends along a side surface and an upper surface of the at least one valley structure 140 in the peripheral area I, and contacts the first upper power voltage line 135). In addition, the same motivation is used as the rejection of claim 19.  
As to claim 20: Claim 20 is a dependent claim of claim 18. The prior art Kim further discloses claim limitation of the at least one valley structure is disposed on the first upper power voltage line and is connected to a first via insulation layer that is disposed under the first upper power voltage line through a contact hole of the first upper power voltage line (Fig. 1, at least one valley structure is disposed on the first upper power voltage line 135 and is connected to “a first via insulation layer 118” that is disposed under the first upper power voltage line 135 through “a contact hole 140” of the first upper power voltage line 135). In addition, the same motivation is used as the rejection of claim 20.

Response to Arguments
Applicant’s arguments on October 20, 2021 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693